 In the Matter of CUMMER-GRAHAM COMPANY, EMPLOYERandUNITEDFURNITURE WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 16-B-1743.-Decided October8,1941Mr. O. B. Fisher,of Paris, Tex., for the Employer.Mr. W. E. Keefer,of Dallas, Tex., for the Petitioner.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Paris,Texas, on July 27, 1946, before Glenn L. Moller, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing the Employer moved to dismiss the petition on thegrounds that the unit sought is inappropriate and the Petitioner hasmade no showing of interest in the units alleged by the Employer tobe appropriate.For reasons stated in theO. D. Jenningscase,' andin Section IV,infra,the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following;FINDINGS OF- FACTI.THE BUSINESS OF THE EMPLOYERCummer-Graham Company is a Texas corporation having its prin-cipal office at Paris, Texas. It is engaged in the manufacture andsale of wooden boxes, baskets, crates, containers, lumber and veneer.It operates plants at Paris, Beaumont, Longview, and Mineola, Texas,and at Hornbeck, Louisiana.Only the Employer's Paris, Texas,operations are here involved.The Employer receives annually at itsParis plants raw materials valuedin excessof $100,000, more than 30percent of which represents shipments received from points outsidethe State of Texas.The Employer produces annually at its Parisoperations boxes, crates, lumber and veneer valued in excess of $100,-000, of which more than $7,000 represents shipments to points out-I platter of 0 D Jennings&Company,68 N L R B 51671 N. L. U.B., No. 35.289 290DECISIONSOF NATIONALLABOR RELATIONS BOARDside the State of Texas.Crates and boxes valued in excess of $93,000annually are shipped from the Paris operations to fruit and vegetablepackers in the Rio Grande Valley.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent= employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer on the groundthat the unit sought is inappropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE kPPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Paris, Texas, operations, which comprisethe sawmill, the veneer plant, the box and crate factory (hereinafterreferred to as the "factory") and the lumber and storage yards appur-tenant thereto, including the truck drivels, the veneer yard foreman,and, at the factory, the engineer and assistant engineers, the saw filer,the lumber checkers and watchmen, but excluding office and clericalemployees and all supervisory employees.The Employer contendsthat there should be three separate units, consisting of the factory andits lumber yard, the veneer plant and its storage yard, and the saw-mill and its yard. In addition, it would exclude the lumber checkersas clerical employees, and the engineer, assistant engineers, saw filer,and veneer yard foreman as supervisors.The parties agree to theinclusion of the truck driver and the watchmen, and to the exclusionof the superintendents of the factory, of the sawmill and the veneerplant, and higher ranking officials, as well as the veneer plant nightforeman and the respective factory foremen of machinery, of the lum-ber yard, and of the stitching and nailing department.The Employer's Paris operations consist of three separate plants-the sawmill, the factory, and the veneer plant.The sawmill is engagedin the cutting and production of lumber from logs, part of which isconsumed by the factory.The factory manufactures boxes and cratesfrom rough board lumber, and the veneer plant manufactures veneer. CUMMER-GRAHAM COMPANY291Although these plants occupy separate buildings, they are all in closeproximity to each other and are served by a single office.The latteroffice is in the same building as the Employer's home office whichserves all of its other plants.The entire output of the veneer plantis consumed by the factory, while about 20 percent of the rough lumberused by the latter is produced at the sawmill. Together, these materialsconstitute approximately 40 percent of the raw materials used by thefactory, the remainder being purchased from outside sources.Thepower for both the factory and the veneer plant is produced by thepowerhouse located in the factory, while the sawmill obtains its powerfrom outside sources.Although each plant has its own superintendent,each of these officials is responsible to the Employer's general super-intendent of the Paris operations.All employees use the same timeclock, and the pay rolls for each plant are maintained in the mainoffice, the employees of all plants being paid by company check fromthis office. In keeping with the Employer's policy of attempting toprovide steady employment for its skilled employees, there is, duringlay-off periods, considerable interchange of personnel between thesawmill and the factory, transfers being made to whichever operationremains in active production.The veneer plant is only affected to aminor degree by these interchanges.Wage scales, hours and workingconditions, vacation privileges, and general personnel and employeerelations problems of all three plants are centrally determined by topmanagement officials rather than by the individual superintendentsof the respective units.The three operations can, and frequently do, operate independentlyof one another, depending upon the availability of materials.Al-though a separate profit and loss sheet is maintained for the sawmill,a single account is kept for the combined operations of the factoryand veneer plant.Under all the circumstances, we are of the opinion that the interestsof the three Paris operations are so integrated, both by the inter-relation of their functions and by the nature of the managerial organi-zation and control, as to render a single bargaining unit of all theEmployer's employees more appropriate than three separate units.We therefore find that a single unit is appropriate in this case for thepurposes of collective bargaining.2Specific disputed categoriesEngineer and assistant engineers:The engineer is in charge of thefactory powerhouse and is assisted by two assistant engineers.Allthree of these employees have the authority to hire and discharge.We2Matter ofLonghorn Roofing Products,Inc.,67 N. L. R.B. 84 ; Matter of ThomastonCotton Mills,66 N. L. It. B. 731. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind them to be supervisory employees within the meaning of our cus-tomary definition.We shall exclude them from the unit.Saito filer:The duties of this employee, a skilled craftsman, nor-mally involve the checking of factory saws in operation, and, with thehelp of one or two assistants, the removal and sharpening of factorysaws as required. It is conceded that he is not a supervisor whenperforming these duties.However, the Employer contends that twoor three times a year, for periods of about a week, he assumes theposition of factory superintendent, in which capacity he performssupervisory functions.Since he assumes these duties only sporadi-cally, we are of the opinion that he is not a supervisor within the cus-tomary meaning of the term.We shall therefore include him inthe unit.3Checkers:There are two lumber checkers in the factory lumberyard whose duties are to measure and check the quantity of incomingrough board lumber, and also to grade it when such is necessary.Upon their reports are based the Employer's payments to the sellersfrom whom the lumber is received.Their work is performed entirelyin the lumber yard and they are under the supervision of the lumberyard foreman, who also has common labor under him.Although theEmployer would exclude these men as clerical employees, we are ofthe opinion that their interests are more closely associated with thoseof the lumber yard and factory workers than with the Employer'sclerical force.We shall therefore include them in the Unit .4Veneer Yard Foreman:This employee is in charge of stacking thefinished veneer in the veneer yard, and is under the supervision of theveneer plant superintendent.Although he spends most of his timeworking along with his subordinates, he has the authority to hire anddischarge.We shall exclude him from the unit as a supervisoryemployee.We find that all production and maintenance employees at theEmployer's Paris, Texas, operations, consisting of its box and cratefactory, veneer plant, sawmill, and all yards adjacent thereto, includ-ing the saw filer, truck driver, lumber checkers, and watchmen, butexcluding the superintendents of the box and crate factory, the veneerplant, and the sawmill, and higher ranking officials, the lumber yardforeman, machinery foreman, stitching and nailing department fore-man, veneer plant night foreman, and veneer yard foreman, officeclerical employees, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-3Matter of E.I. du Pont de Nemours&Company, Inc , Rayon Division,62 N L.It.B. 146 ;Matter of Aluminum Company of America,61 N. L.It. B. 1066.4Matter of Goodman Manufacturing Company,58 N. L.It. B. 531;Matter of Servel, Inc.,58 N. L. It. B. 5. CUMMER-GRAHAM COMPANY293stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Cummer-Graham Company,Paris, Texas, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Furniture Workers of America, C. I. 0., for thepurposes of collective bargaining.